Exhibit 10.25

 
FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Agreement”), is entered into
as of the 24th day of February 2011 by and between HAROLD F. ZAGUNIS (the
“Executive”) and REDWOOD TRUST, INC., a Maryland Corporation (the “Company”).
 
WHEREAS, the Executive and the Company have entered into an Amended and Restated
Employment Agreement dated as of March 31, 2009; and
 
WHEREAS, the Executive and the Company desire to enter into this Agreement for
purposes of amending the Employment Agreement as set forth herein;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Executive and the Company hereby agree that
the Employment Agreement is hereby amended as follows effective upon February
25, 2011:  
 
1.           Section 3(b) of the Employment Agreement shall be amended to
replace the target annual bonus percentage of “75%” specified therein with
“100%”.
 
2.           Section 7(a)(ii) of the Employment Agreement shall be amended as
follows:
 
(A) within clause (x) of Section 7(a)(ii) the reference to “1.75 times” shall be
amended to read “2.0 times”; and
 
(B) within clause (y) of Section 7(a)(ii) the reference to “0.75 times” shall be
amended to read “1.0 times”.
 
3.           Section 7(a)(v) of the Employment Agreement shall be amended to
read in its entirety as follows:
 
(v)           Payment/Benefit Limitation.  If any payment or benefit due under
this Agreement, together with all other payments and benefits that the Executive
receives or is entitled to receive from the Company or any of its subsidiaries,
affiliates or related entities, would (if paid or provided) constitute an
“excess parachute payment” for purposes of Section 280G of the Code, the amounts
otherwise payable and benefits otherwise due under this Agreement will either
(i) be delivered in full, or (ii) be limited to the minimum extent necessary to
ensure that no portion thereof will fail to be tax-deductible to the Company by
reason of Section 280G of the Code (and therefore, no portion thereof will be
subject to the excise tax imposed under Section 4999 of the Code), whichever of
the foregoing amounts, taking into account applicable federal, state and local
income and employment taxes and the excise tax imposed under Section 4999 of the
Code, results in the receipt by the Executive, on an after-tax basis, of the
greatest amount of payments and benefits, notwithstanding that all or some
portion of such payments and/or benefits may be subject to the excise tax
imposed under Section 4999 of the Code.  Unless otherwise specified in writing
by the Executive, in the event that the payments and/or benefits are to be
reduced pursuant to this Section 7(a)(v), such payments and benefits shall be
reduced such that the reduction of cash compensation to be provided to the
Executive as a result of this Section 7 is minimized.  In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.  All determinations
required to be made under this Section 7(a)(v) shall be made by the Company's
independent public accounting firm (or such other nationally recognized public
accounting firm as may be selected by the Company and to which selection the
Executive consents (such consent not to be unreasonably withheld)) which shall
provide detailed supporting calculations both to the Company and the Executive
within fifteen (15) business days of the receipt of notice from the Executive
that there has been a payment or benefit subject to this Section 7(a)(v), or
such earlier time as is requested by the Company.

 
 

--------------------------------------------------------------------------------

 

2.           Except as hereby specifically amended or modified, the terms of the
Employment Agreement, as amended by this Agreement, shall remain in full force
and effect.  This Agreement may be executed by the parties hereto in two
counterparts, each of which shall be an original and all of which together shall
constitute one and the same agreement.  This Agreement shall be governed in all
respects by the laws of the State of California (without regard to conflict of
law principles).
 
[Signature Page Follows]

 
-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, as of
the date first above written.
 
REDWOOD TRUST, INC.
 
By:
/s/ Andrew P. Stone
 
Name: Andrew P. Stone
 
Title: General Counsel & Secretary
   
HAROLD F. ZAGUNIS
     
/s/ Harold F. Zagunis


 
-3-

--------------------------------------------------------------------------------

 